Citation Nr: 1234580	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for vertigo/dizziness, to include benign paroxysmal positional vertigo, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a chronic left upper extremity neurological disorder, to include peripheral neuropathy and left carpal tunnel syndrome, including as secondary to herbicide exposure.

5.  Entitlement to service connection for a chronic right upper extremity neurological disorder, to include peripheral neuropathy and right carpal tunnel syndrome, including as secondary to herbicide exposure.

6.  Entitlement to service connection for an injury to the right upper extremity, to include residuals of a shrapnel wound.

7.  Entitlement to a compensable disability rating for the service-connected residuals of a fibula contusion, upper third left leg.

8.  Entitlement to an effective date prior to December 8, 2004, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, including service in the Republic of Vietnam.  The Veteran is the recipient of the Purple Heart Medal, among others.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).
Procedural History

In June 1970, the Veteran filed claims of entitlement to service connection for a right leg injury, a left leg injury, and for the residuals of pneumonia.  An October 1970 rating decision denied these claims.  Following the submission of additional evidence in December 1970, in March 1971, the RO readjudicated the Veteran's claim of entitlement to service connection for the residuals of a fibula contusion, upper third left leg, granting service connection and assigning a noncompensable disability rating.  The rating decision also denied the Veteran's new claim of entitlement to service connection for hypertension.  The Veteran did not disagree with this determination.

In December 2004, the Veteran advanced the following claims: (1) entitlement to a compensable disability rating for the residuals of a fibula contusion, upper third left leg; entitlement to service connection for (2) posttraumatic stress disorder (PTSD); (3) a back disorder; (4) a left shoulder disability; (5) shrapnel wounds of the left leg; (6) a left arm disability; (7) vertigo; (8) a skin disorder; (9) bilateral hearing loss; (10) neuropathy of the left arm; (11) neuropathy of the right arm; and (12) an injury to the right upper extremity, to include residuals of a shrapnel wound.  The Veteran also petitioned VA to reopen his previously denied claims of entitlement to service connection for (13) the residuals of a right leg injury (claimed as numbness and tingling), (14) the residuals of pneumonia, and (15) hypertension.  In March 2006, the RO denied all of the aforementioned claims.  In May 2006, the Veteran submitted a notice of disagreement (NOD) with the RO's denial of his claims of entitlement to service connection for PTSD and bilateral hearing loss.  A statement of the case (SOC) was issued in July 2006, and the Veteran timely perfected his appeal in August 2006.

In August 2006, the Veteran submitted a second NOD with respect to the RO's denial of his claim of entitlement to (1) a compensable disability rating for the residuals of a fibula contusion, upper third left leg; his claims of entitlement to service connection for (3) a back disorder, (7) vertigo, (8) a skin disorder, (9) bilateral hearing loss, (10) neuropathy of the left arm, (11) neuropathy of the right arm, and (12) an injury to the right upper extremity, to include residuals of a shrapnel wound; and his petition to reopen his previously denied claims of entitlement to service connection for (13) the residuals of a right leg injury and (15) hypertension.  An SOC was issued in December 2006, with respect to these issues, and the Veteran submitted his Substantive Appeal [VA Form 9] in May 2007.

The Board notes that the Veteran's May 2007 Substantive Appeal was not timely filed.  See 38 C.F.R. § 20.302(b)(1) (2011).  However, inasmuch as the RO has taken actions to indicate to the Veteran that these issues are on appeal, and it took no steps to close the appeal, the requirement that there be a timely Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The Veteran was afforded a Travel Board hearing in June 2007 with respect to the issues of entitlement to service connection for PTSD and bilateral hearing loss.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

In October 2007, the eleven issues on appeal came before the Board.  At that time, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Board also determined that additional evidentiary development was necessary with respect to the claim of entitlement to service connection for bilateral hearing loss.  As such, this claim was remanded for a new VA audiological examination.  Based on the May 2007 Substantive Appeal, which indicated the Veteran's desire to participate in a Board hearing with respect to the remaining nine issues on appeal, the Board remanded these issues to schedule the Veteran for a second Board hearing.

In March 2008, the RO issued a rating decision granting entitlement to service connection for bilateral hearing loss (assigning a noncompensable disability rating effective from December 8, 2004) and denying a separate 10 percent disability award for multiple noncompensable disabilities.  In April 2008, the Veteran submitted an NOD with the noncompensable disability rating assigned for his bilateral hearing loss as well as with the assigned effective date for this disability.  In July 2009, the RO issued an SOC pertaining only to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  The Veteran timely perfected his appeal with respect to this issue in August 2009.

In September 2009, the Veteran testified before the undersigned Acting Veterans Law Judge with respect to the remaining issues on appeal.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  As the Veterans Law Judge who had previously conducted the Veteran's June 2007 Board hearing had retired, the Veteran was afforded the opportunity to testify on all issues currently on appeal.

In April 2010, these claims came before the Board.  At that time, the Board denied the Veteran's claim of entitlement to an initial compensable disability rating for bilateral hearing loss and reopened the claim of entitlement to service connection for the residuals of a right leg injury.  The remaining claims were remanded for additional evidentiary development.

In June 2011, the RO issued a rating decision granting entitlement to service connection for a back disability, assigning a 10 percent disability rating effective from December 8, 2004.  A subsequent November 2011 rating decision granted entitlement to service connection for bilateral lower extremity radiculopathy, assigning a 20 percent disability rating for each extremity effective from November 3, 2009.  In view of the foregoing, the Veteran's claims of entitlement to service connection for a back disability and the residuals of a right leg injury (claimed as numbness and tingling) have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

New and Material Evidence

With regard to the Veteran's petition to reopen his claim of entitlement to service connection for hypertension, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has not been received sufficient to reopen the claim.

Waiver

Following the issuance of the Board's April 2010 Decision and Remand, the RO/AMC failed to issue a supplemental statement of the case (SSOC) with respect to the issues of entitlement to service connection for an injury to the right upper extremity, to include residuals of a shrapnel wound, and whether new and material evidence had been received sufficient to reopen the previously denied claim of entitlement to service connection for hypertension.  In August 2012, the Veteran (through his representative) specifically waived review of all of the evidence received since the Board's April 2010 Remand.  See Disabled American Veterans Memorandum, August 29, 2012.  As such, the Board may proceed to adjudicate these issues.

Employability

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  The Board notes that the Veteran did not specifically indicate that he is currently unemployed or completely unemployable as result of his service-connected residuals of a fibula contusion, upper third left leg.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.



	(CONTINUED ON NEXT PAGE)
Referred Issues

The issues of entitlement to service connection for tinnitus and whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for PTSD have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.

Remanded Issues 

The issues of entitlement to service connection for an injury to the right upper extremity, to include residuals of a shrapnel wound, and entitlement to an effective date prior to December 8, 2004, for the award of service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  Evidence received since the March 1971 rating decision is new, but does not relate to unestablished facts necessary to substantiate the claim of whether hypertension was incurred or aggravated in service, and does not raise a reasonable possibility of substantiating the claim.

2.  The Veteran served in combat in Vietnam during the Vietnam War era; therefore, exposure to herbicides is presumed.  The Veteran is the recipient of the Purple Heart Medal.

3.  The preponderance of the evidence is against a finding that dizziness/vertigo is causally related to active duty service or proximately due to, or chronically aggravated by, a service-connected disability.
4.  The preponderance of the evidence is against a finding that a skin disorder is causally related to active duty service, nor does the Veteran suffer from a disability for which presumptive service connection could be granted due to exposure to herbicides.

5.  The preponderance of the evidence is against a finding that a chronic left upper extremity neurological disorder, to include left carpal tunnel syndrome, is causally related to active duty service, nor does the Veteran suffer from a disability for which presumptive service connection could be granted due to exposure to herbicides.

6.  The preponderance of the evidence is against a finding that a chronic right upper extremity neurological disorder, to include right carpal tunnel syndrome, is causally related to active duty service, nor does the Veteran suffer from a disability for which presumptive service connection could be granted due to exposure to herbicides.

7.  The Veteran's residuals of a fibula contusion, upper third of the left leg, are manifested by no current objective evidence of: ankylosis; recurrent subluxation; lateral instability; dislocated semilunar cartilage; removal of symptomatic semilunar cartilage; no compensable limitation of flexion or extension; impairment of tibia and fibula; or genu recurvatum.

8.  The competent evidence of record fails to demonstrate a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected disability that is the subject of this appeal, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the claim of entitlement to service connection for hypertension; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).
2.  Vertigo/dizziness, to include benign paroxysmal positional vertigo, was not incurred in, or aggravated by, active duty service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated, and is not proximately due to or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  A skin disability was not incurred in, or aggravated by, active duty service, nor may it be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A chronic left upper extremity neurological disorder, to include peripheral neuropathy and left carpal tunnel syndrome, was not incurred in, or aggravated by, active duty service, nor may be it be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  A chronic right upper extremity neurological disorder, to include peripheral neuropathy and right carpal tunnel syndrome, was not incurred in, or aggravated by, active duty service, nor may be it be presumed to be due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for a compensable disability rating for the residuals of a fibula contusion, upper third of the left leg, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256 - 5263 (2011).

7.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

With respect to the Veteran's service connection claims, letters dated in January 2005 and September 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was also informed of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A letter dated in April 2010 provided notice of the elements of new and material evidence and the reasons for the prior denial of the Veteran's claim of entitlement to service connection for hypertension.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in April 2010, he was provided ample time to respond with additional argument and evidence, and despite the fact that the RO/AMC failed to issue an SSOC, he specifically waived review by the AOJ.  See Disabled American Veterans Memorandum, August 29, 2012.  Thus, the criteria of Kent are satisfied.  See Kent, supra.  

With respect to the Veteran's increased rating claim, the Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet the four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the January 2005 and September 2005 notice letters.  They informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted personal statements with respect to his service-connected left leg fibula contusion.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores, supra.  The Board notes that the Veteran received an SOC in December 2006 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO and the AMC describing the Ratings Schedule and applying the pertinent provisions to his claim.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to the Veteran's service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  The record indicates that the Veteran participated in VA examinations in March 2006, July 2010, and November 2010, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

In attempts to reopen a previously denied claim for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  The Veteran has failed to provide VA with new and material evidence pertaining to his petition to reopen his previously denied claim of entitlement to service connection for hypertension.  Accordingly, there is no duty to provide a VA examination and no error exists.  See id.

With respect to the Veteran's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).
The RO provided the Veteran with appropriate VA examinations in March 2006 and July 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr, supra.

Additionally, the Board finds there has been substantial compliance with its October 2007 and April 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Veteran was scheduled for a new Travel Board hearing, which was held in September 2009 by the undersigned Acting Veterans Law Judge, in accordance with the October 2007 Board remand.  Further, the Veteran was provided with a VA examination in July 2010, in accordance with the April 2010 Board remand.  The AMC later issued a SSOC in November 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

The Veteran contends that he currently suffers hypertension as a result of his time in active duty service.

The Veteran filed original claims of entitlement to service connection for a right leg injury, a left leg injury, and the residuals of pneumonia in June 1970.  An October 1970 rating decision denied these claims.  The RO received supplemental service records from the Veteran on December 1, 1970.  In reviewing these service records, the RO construed a new claim of entitlement to service connection for hypertension in addition to the previously mentioned claims.  

Review of both the old and newly submitted service records revealed that upon entry into service, all systems were determined to be normal upon clinical evaluation and the Veteran's blood pressure was noted as 134/62.  See Standard Form (SF) 88, Service Entrance Examination Report, August 9, 1966.  In April 1968, however, the Veteran sought medical attention with complaints of vertigo following a motor vehicle accident in service.  The Veteran was diagnosed with posttraumatic hypotension.  See Service Treatment Record, April 19, 1968.  The Veteran's service separation examination again found all systems to be normal upon clinical evaluation and noted the Veteran's blood pressure to be 132/88.  The Veteran himself also denied experiencing any palpitation or pounding heart as well as high blood pressure.  See SFs 88 & 89, Service Separation Examination Reports, October 15, 1968.

In association with his claim of entitlement to service connection for hypertension, the Veteran was afforded a VA examination in August 1970.  At that time it was noted that the Veteran developed hypertension in August 1969.  His diagnosis was minimal hypertension.  See VA Examination Report, August 27, 1970.
The March 1971 rating decision noted the April 1968 impression of posttraumatic hypotension; however, it was determined that the hypertension shown on the August 1970 VA examination was unrelated to the episode of hypotension noted in service.  Further, it was determined that presumptive hypertension was not shown.  Accordingly, the March 1971 rating decision denied the Veteran's claim.  He did not appeal this determination and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, such as the present claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Medical evidence received since the March 1971 denial of the Veteran's claim consists only of VA treatment records, wherein it is noted the Veteran was prescribed medication for his hypertension.  This new evidence is duplicative of evidence already of record.  The only evidence in support of the Veteran's claim consists of his own lay statements alleging that he currently suffers from hypertension that is either the result of his time.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his need for hypertension medication.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

With respect to the Veteran's contentions that he has suffered from hypertension since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  In this case, the Board finds the Veteran competent to discuss his need for hypertension medication.  Unfortunately, however, the Veteran's lay testimony that his hypertension is related to service has not been supported by an opinion by a medical professional.  Accordingly, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records and are not probative.

Despite the relatively low bar set by Shade to reopen a previously denied claim, the Board finds that the evidence received since March 1971, does not meet this standard and does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not material.  The appeal to reopen the Veteran's claim of entitlement to service connection for hypertension is denied.

III.  Service Connection

The Veteran contends that he currently suffers from vertigo, a skin disability, and bilateral peripheral neuropathy as a result of his time in active duty service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Herbicide Exposure

Pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  However, the exception to this rule is that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service.  Id. 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52, 202 - 53, 216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e).

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Combat Presumption

Because the Veteran is the recipient of the Purple Heart Medal, he is presumed to have combat service; thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable, and his account of what occurred during combat service is presumed credible.  See 38 U.S.C.A § 1154(b) (providing in substance that in the case of veterans of combat, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary).  See 38 C.F.R. § 3.304(d) (2011).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids the veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those combat service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

A.  Vertigo/Dizziness

The Veteran contends that he currently suffers from vertigo/dizziness as a result of his time in active duty service, to include as secondary to a service-connected disability.

Initially, the Board notes that the Veteran has a current diagnosis of benign paroxysmal positional vertigo (or BPPV).  See VA Examination Report, July 9, 2010.  As such, element (1) set forth under Shedden has been satisfied.  See Shedden, supra.

As noted above, the Veteran is the recipient of the Purple Heart Medal and thus is afforded the combat presumption set forth under 38 U.S.C.A. § 1154(b).  With respect to this particular issue however, the evidence of record reveals that in May 1967, the Veteran was seen with complaints of a sore throat, a high temperature, and dizziness.  See Service Treatment Record, May 22, 1967.  In April 1968, the Veteran suffered from a motor vehicle accident in which he was thrown from his truck in a combat situation and injured.  Shortly thereafter, the Veteran sought medical treatment for vertigo.  He reported that his vertigo was most noticeable when rising quickly from sitting or lying down.  Physical examination of the Veteran was essentially negative.  See Service Treatment Record, April 19, 1968.  In September 1968, the Veteran was hit on the head with a tent pole.  Thereafter, he complained of dizziness and pain radiating from his right eye to the back of his head.  See Service Treatment Record, September 16, 1968.  Upon his discharge from service, all of the Veteran's systems were determined to be normal upon clinical evaluation and the Veteran himself stated that he was in "great" health and specifically denied experiencing dizziness or fainting spells.  See SFs 88 & 89, Service Separation Examination Reports, October 15, 1968.  Regardless, the evidence of record and the presumption set forth under 38 U.S.C.A. § 1154(b) establishes that the Veteran experienced vertigo during his time in service.  As such, element (2) under Shedden, in-service disease or injury, has been satisfied.  See Shedden, supra.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, there is no evidence of record to establish that the Veteran suffered from vertigo/dizziness within his first post-service year.  As such, he is not entitled to the presumption set forth under 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the relevant inquiry is whether the Veteran currently suffers from vertigo/dizziness that is the result of that which he suffered during active duty service or if it is secondary to a service-connected disability.  The claims file contains medical opinions as to the etiology of the Veteran's vertigo/dizziness.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Review of the record reveals that the Veteran was referred for a traumatic brain injury (TBI) consultation in May 2009.  At that time, it was determined that the Veteran had previously sustained post-concussion syndrome due to his April 1968 motor vehicle accident, his September 1968 injury from a tent pole, and frequent exposure to explosions.  See VA Treatment Record, May 8, 2009.  In August 2009, a follow-up TBI consultation note indicated that the Veteran suffered from rare occasional dizziness episodes since his May 2009 clinic visit.  He was diagnosed with post-concussion syndrome due to military-related events and dizziness due to his post-concussion syndrome.  See VA Treatment Record, August 24, 2009.

The Veteran was afforded a VA examination in July 2010.  Upon physical examination of the Veteran, it was noted that the auricle of each ear was within normal limits with no tissue loss.  External canals were within normal limits with no edema, scaling or discharge.  Tympanic membranes were intact and clear with no fluid build-up, no perforations and no discharge.  The tympanum was intact and there was no evidence of discharge from the mastoids or evidence of cholesteatoma.  The VA examiner opined there were no conditions secondary to ear disease, such as disturbance of balance or upper respiratory disease.  No active disease was present.  There were no infections of the middle ear, no suppuration or effusion, and no aural polyps.  The VA examiner noted there was evidence of peripheral vestibular disorder evidenced by a positive Dix-Hallspike maneuver on lowering the Veteran to the left and raising him back to the sitting position.  The VA examiner also noted a history of dizziness with vertigo but not of staggering gait.  There was no history of Meniere 's syndrome and complaints of vertigo were without cerebellar gait.  See VA Examination Report, July 9, 2010.


The VA examiner diagnosed the Veteran with BPPV as evidenced by his positive Dix-Hallspike testing.  The VA examiner opined that this was a condition of the inner ear and thus not related to the "bump on the head he sustained in military service."  The VA examiner concluded that most likely, the BPPV was not caused by or a result of service since it was caused by or the result of an idiopathic inner ear condition.  Thus, there was no nexus between the September 1968 injury, or any other event in service.  Id.

In November 2010, the Veteran was afforded a VA TBI examination.  The VA examiner noted the 2009 VA TBI consultations noting the September 1968 injury when the Veteran was struck on the head with a tent pole, resulting in pain, dizziness and memory loss.  At the time of the examination, the Veteran stated that he has complete amnesia for the event and that he did not know how long prior to the event he could not remember things and for how long afterward.  The Veteran denied experiencing any problems with balance and physical examination revealed no impairment of the autonomic nervous system.  Based on this history provided by the Veteran, the VA examiner stated that this degree of memory loss was not consistent with the type of injury the Veteran sustained in service.  "Even the most severe traumatic brain injury with a grade III concussion with coma lasting for days to weeks has antecedent memory loss of at most two to three days and usually only a few hours prior to the event."  Accordingly, the VA examiner determined that the Veteran's complaint was not medically credible for TBI but certainly was for PTSD.  See VA TBI Examination Report, November 18, 2010.

Further, magnetic resonance imaging (MRI) of the Veteran's brain and stem was within normal limits.  Upon hearing the history provided by the Veteran of his September 1968 head injury, the VA physician stated that "[i]t appears that the May 8, 2009 VA employee who did the TBI consult did not take a careful history of the Veteran's incident."  The conclusion, following the MRI, was no evidence of TBI.  See VA Treatment Record, November 17, 2010.

The evidence of record clearly establishes that, despite his contentions, the Veteran did not suffer from a TBI during active duty service.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The November 2011 VA examiner explained in detail that the Veteran's report of amnesia associated with his September 1968 head injury and his allegedly subsequent symptoms were clearly not credible.  While the Board is aware of the 2009 VA TBI consultation reports indicating that the Veteran suffers from post-concussion syndrome as a result of his in-service injuries and exposure to acoustic trauma, with resulting dizziness, these reports are not supported by the medical record.  The VA employee failed to address the Veteran's notably exaggerated reports of amnesia prior to and following his September 1968 injury.  The VA employee also failed to provide the medical authority that was relied upon in rendering these diagnoses.  As such, the Board does not assign probative value to these consultation reports.

The Board is also aware of the contention advanced by the Veteran's representative, in an August 2012 memorandum, indicating the possibility that the Veteran suffers from dizziness/vertigo as a result of his service-connected bilateral hearing loss.  Initially, the Board notes that the Veteran's bilateral hearing loss is currently noncompensably disabling.  Moreover, the preponderance of the evidence is against the representative's theory of causation.  Rather, the Veteran has a current diagnosis of BPPV, which is the result of an idiopathic inner ear condition.  See VA Examination Report, July 9, 2010.  The VA examiner, after thoroughly reviewing and addressing all possible disabilities associated with the Veteran's ears, opined that the Veteran's BPPV was not related to any hearing loss or other event or injury in service.  Id.  Based on review of the Veteran's claims file including the thorough and well-supported diagnoses and associated opinions in the July 2010 VA examination , the Board finds the July 2010 VA examination report to be of strong probative value.

The only remaining evidence in support of the Veteran's claim consists of his own lay statements.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr, supra (lay testimony is competent to establish the presence of observable symptomatology); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board empathizes with the Veteran's sincere belief that his vertigo/
dizziness/BPPV is causally related to service, or to a service-connected disability.  The Veteran is certainly competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing vertigo symptoms).  To this extent, the Board finds that the Veteran is competent to report that he has symptoms of BPPV.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations or etiology opinions.  Further, his opinion is not supported by a nexus statement of a medical professional.  See Jandreau, supra.  As such, the Veteran's lay statements are also of limited probative value.

In the absence of competent and probative medical evidence relating a current vertigo/dizziness disability to service, in the absence of credible evidence of continuity of symptomatology since service, and in the absence of competent and credible evidence that the disability at issue is proximately due to or aggravated by a service-connected disability, the Board finds that service connection is not warranted.  The Board has considered the benefit of the doubt rule but finds that it is not applicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

B.  Skin Disorder

The Veteran contends that he currently suffers from a skin disorder incurred in active duty service, to include exposure to herbicides.  The Board, upon consideration of the relevant law and regulations, cannot ascertain grounds upon which to find the claimed skin disorder subject to service connection.  The presumptive service connection provisions involving Agent Orange exposure at section 3.309(e) do not encompass the Veteran's skin conditions diagnosed as skin tags, fibrous papules, cysts, skin warts, seborrhic dermatitis, verruca vulgaris and acne rosacea, and moreover, there is no other competent evidence causally relating any of these conditions to service.

At the outset, the Board takes note of the fact that the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus by law is presumed to have had exposure therein to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  It follows that he may state claims for service connection as premised upon that underlying herbicide exposure.  While the Board is aware that the July 2010 VA examination report failed to diagnose the Veteran with a skin disorder, review of the record reveals that he has been previously diagnosed by VA with skin warts, cysts, seborrhic dermatitis, verruca vulgaris, acne rosasea, fibrous papules and skin tags.  See VA Treatment Records, June 2001 through June 2005.  As such, the first element of Shedden, current disability, has been satisfied.  See Shedden, supra.  What remains to be established then is some indication that the claimed skin disorder is a disability of service origin.

Upon application of the governing regulations on presumptive service connection, these provisions clearly state that to presumptively grant service connection for chloracne or other acneform disease consistent with chloracne, the condition must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  There is no indication whatsoever that the skin disorder for which the Veteran is claiming service connection, is a form of chloracne, or for that matter is an acneform disease comparable to chloracne.  The available treatment records variously diagnose the skin disorder as with skin warts, cysts, seborrhic dermatitis, verruca vulgaris, acne rosasea, fibrous papules and skin tags and do not indicate or suggest an acneform disease.  There is no direct provision for inclusion of a non-specific skin disorder under section 3.309(e).


Moreover, the Secretary of VA has determined, based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,406 (June 12, 2007).  Even considering that with further examination perhaps a qualifying dermatological condition would be shown, however, presumptive service connection is not tenable in this instance.  Given that the Veteran was discharged from service in October 1968, and a skin disorder is not documented to have manifested until 2001, nor has the Veteran claimed that he knew that a condition existed during service, there is no reason to find that a skin disorder developed to a compensable level within one-year of original exposure to Agent Orange.  Without meeting this timing requirement, the presumption of service connection is not available.  Hence, presumptive service connection does not apply to this case.

The Veteran, as a matter of course, may still pursue a theory of direct service connection, based upon an etiological linkage between a post-service diagnosed skin disorder and underlying Agent Orange exposure.  To establish this basis of recovery, he would need to demonstrate the presence of a causal nexus between the claimed disability and exposure to Agent Orange.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Shedden, supra.  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Reviewing the pertinent medical history in this case does not demonstrate any competent and credible basis upon which to show the likelihood of a relationship between the claimed skin disorder and the Veteran's presumed Agent Orange exposure.  The service medical history is demonstrative of only one complaint of a right shoulder rash, which was subsequently diagnosed as acne.  See Service Treatment Record, January 25, 1967.  The documented treatment history thereafter is absent of a substantially similar condition for more than three subsequent decades, up until initial clinical diagnosis of skin warts in June 2001 and cysts in January 2002.  This extended time period without instance of treatment is highly indicative of the lack of continuity of symptomatology of a skin disorder since military service.  

Nor, for that matter, is there any other compelling reason from the record upon which to associate the Veteran's skin disorder with his military service.  The only medical evidence of record pertaining to this question is that of the VA examination conducted in July 2010.  At that time, the VA examiner's physical examination of the Veteran noted no evidence of dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular diseases or papulo squamous disorders.  There was no scarring or disfigurement, no evidence of acne or chloracne, no scarring alopecia or alopecia areata with no loss of all body hair or limited to face and scalp and no evidence of hyperhidrosis.  Further, there were no skin tags, cysts, or papules noted in any location.  The VA examiner concluded that there was no pathology of the skin.  The Veteran claimed that he had skin cancers removed from his face, but review of the claims file revealed that all biopsies were negative for basal cell carcinoma.  The VA examiner determined that the Veteran's condition was not caused by service since any skin rash or other condition he had at discharge had healed without residuals.  See VA Examination Report, July 9, 2010.

The only remaining evidence of record consists of the Veteran's lay statements.  Generally, the lay testimony of a claimant, where found credible, is also competent to establish the continuity of symptomatology for a claimed disability since separation from military service.  See Barr, supra.  Here, while the Veteran was diagnosed with acne in January 1967, upon his separation in October 1968, his skin was noted to be normal and he specifically denied having any tumors, growths, cysts, or boils.  See SFs 88 & 89, Service Separation Examination Reports, October 15, 1968.  Thus, even by the Veteran's own assertions, there is no indication of continuity of symptomatology to suggest a causal nexus to service.  In addition, there is no medical pronouncement from any VA or private physician offering an opinion regarding causal nexus that establishes, or purports to establish a linkage between current dermatological symptoms and an incident of the Veteran's military service. 

Accordingly, the Board finds that there is no competent and probative evidence establishing that the Veteran's skin disorder is the direct product of his presumed in-service Agent Orange exposure.  The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson and cannot opine on the dispositive question of whether his skin disorder is the result of Agent Orange exposure, as a matter requiring medical and scientific judgment, and not readily within the purview of lay observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for a skin disorder, to include as due to exposure to Agent Orange.  The preponderance of the evidence is against the claim, and under these circumstances, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert, supra.

C.  Chronic Bilateral Upper Extremity Neurological Disorder

The Veteran contends that he currently suffers from a chronic bilateral upper extremity neurological disorder, to include peripheral neuropathy and carpal tunnel syndrome (CTS), incurred in active duty service, to include exposure to herbicides.  The Board, upon consideration of the relevant law and regulations, cannot ascertain grounds upon which to find the claimed neurological disorder subject to service connection.  The presumptive service connection provisions involving Agent Orange exposure at section 3.309(e) do not encompass the Veteran's diagnosed CTS, and moreover, there is no other competent evidence causally relating this condition to service.

As noted above, the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus by law is presumed to have had exposure therein to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  It follows that he may state claims for service connection as premised upon that underlying herbicide exposure.  The July 2010 VA examination report diagnosed the Veteran with bilateral upper extremity CTS.  See VA Examination Report, July 9, 2010.  As such, the first element of Shedden, current disability, has been satisfied.  See Shedden, supra.  What remains to be established then is some indication that the claimed neurological disorder is a disability of service origin.

Upon application of the governing regulations on presumptive service connection, these provisions clearly state that to presumptively grant service connection for acute and subacute peripheral neuropathy, the condition must have become manifest to a degree of 10 percent or more within a year after the last date on which the claimant was exposed to an herbicide agent during active duty service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  There is no indication whatsoever that the neurological disorder for which the Veteran is claiming service connection, has been diagnosed as acute or subacute peripheral neuropathy.  His only bilateral upper extremity neurological diagnosis is that of CTS.  There is no direct provision for inclusion of CTS under section 3.309(e).

As noted above, the Secretary of VA has determined, based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,406 (June 12, 2007).  Even considering that with further examination perhaps a qualifying neurological condition would be shown, however, presumptive service connection is not tenable in this instance.  Given that the Veteran was discharged from service in October 1968, and a neurological disorder, CTS, is not documented to have manifested until 2010, nor has the Veteran claimed that he knew that a condition existed during service, there is no reason to find that a neurological disorder developed to a compensable level within one-year of original exposure to Agent Orange.  Without meeting this timing requirement, the presumption of service connection is not available.  Hence, presumptive service connection does not apply to this case.

The Veteran, as a matter of course, may still pursue a theory of direct service connection, based upon an etiological linkage between a post-service diagnosed neurological disorder and underlying Agent Orange exposure.  To establish this basis of recovery, he would need to demonstrate the presence of a causal nexus between the claimed disability and exposure to Agent Orange.  See Watson, supra.  ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Shedden, supra.  See, too, Duenas, supra.

Reviewing the pertinent medical history in this case does not demonstrate any competent and credible basis upon which to show the likelihood of a relationship between the claimed neurological disorder and the Veteran's presumed Agent Orange exposure.  In accordance with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), as the record reflects that the Veteran engaged in combat with the enemy, the Board accepts his reports of experiencing numbness and tingling of the bilateral upper extremities in service to be credible.  However, the competent and persuasive evidence does not reflect that a neurological disorder began in service or is otherwise causally related to service.  The documented treatment history after service is completely absent for treatment of a neurological condition until July 2010, when the Veteran participated in a VA examination.  The lack of any post-service neurological complaints associated with the upper extremities for more than 40 years after discharge from service is highly indicative of the lack of continuity of symptomatology of a neurological disorder since military service.  

Nor, for that matter, is there any other compelling reason from the record upon which to associate a neurological disorder with the Veteran's military service.  The only medical evidence of record pertaining to this question is that of the VA examination conducted in July 2010.  At that time, the Veteran maintained that he suffered from peripheral neuropathy.  Nerve conduction studies (NCS) were performed, revealing motor nerve conduction and F waves to be within normal limits.  Right and left median palmar sensory studies showed normal amplitude but a prolonged distal latency.  Right and left ulnar palmar sensory studies and radial sensory nerve studies were within normal limits.  The VA examiner stated that the NCS of both arms demonstrated electrodiagnostic evidence for bilateral median mononeuropathy at the wrist (i.e. CTS).  The VA examiner specifically noted that there was no evidence for generalized peripheral neuropathy from any etiology.  The VA examiner concluded that the Veteran suffered from bilateral CTS, with no evidence, by either clinical or electromyograph criteria, of peripheral neuropathy in either arm.  Further, it was noted that CTS was not the result of any injury in service because nothing occurred that would have let to CTS.  See VA Examination Report, July 9, 2010.

The only remaining evidence of record consists of the Veteran's lay statements.  Generally, the lay testimony of a claimant, where found credible, is also competent to establish the continuity of symptomatology for a claimed disability since separation from military service.  See Barr, supra.  Here, while the Veteran's report of experiencing numbness and tingling in his bilateral upper extremities during service is considered competent and credible, there is no indication of continuity of symptomatology to suggest a causal nexus to service.  In addition, there is no medical pronouncement from any VA or private physician offering an opinion regarding causal nexus that establishes, or purports to establish a linkage between current neurological symptoms and either Agent Orange exposure or an incident of the Veteran's military service. 

Accordingly, the Board finds that there is no competent and probative evidence establishing that the Veteran's neurological disorder is the direct product of his presumed in-service Agent Orange exposure.  The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson and cannot opine on the dispositive question of whether his neurological disorder is the result of Agent Orange exposure or an incident in service, as a matter requiring medical and scientific judgment, and not readily within the purview of lay observation.  See Grottveit and Espiritu, supra.

For these reasons, the Board is denying the claim for service connection for a neurological disorder, to include as due to exposure to Agent Orange.  The preponderance of the evidence is against the claim, and under these circumstances, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert, supra.




	(CONTINUED ON NEXT PAGE)
IV.  Increased Disability Rating

The Veteran contends that the currently assigned noncompensable disability rating for his fibula contusion, upper third of the left leg, does not adequately reflect the current severity of his disability.

Relevant Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436   (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  See 38 C.F.R. § 4.45 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Schedular Consideration

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  

Service connection was awarded for this disability in a March 1971 rating decision, based on August 1970 X-ray images of the left leg showing periosteal proliferation, which was thought to be due to old trauma, although no fracture was identified.  The March 1971 rating decision appears to have rated the Veteran's left leg under a diagnostic code used to rate service-connected scars.  However, the medical evidence of record shows that the Veteran entered active duty service in August 1966, with a one-inch scar on the left posterior proximal lower leg.  The August 1970 VA examination report only noted a scar on the Veteran's right leg.  Thus, at the time of the March 1971 rating decision, the medical evidence did not show a residual scar from the left leg contusion.


The Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7805, which provides for evaluation for scars based upon limitation of function of the affected part.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  During both the March 2006 and July 2010 VA examinations, the VA examiners were unable to locate a scar of the left lower extremity that was associated with the Veteran's left fibula contusion.  See VA Examination Reports, March 8, 2006 and July 9, 2010.  As such, the use of the scar rating code is not appropriate.  

The Board is also aware of the Veteran's complaints, elicited during his July 2010 VA examination, of numbness and tingling of the left lower extremity.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, in this case, the Veteran has been assigned a separate 20 percent disability rating for left lower extremity radiculopathy, associated with his service-connected low back disability.  Further, the July 2010 VA examiner clearly indicated that the Veteran's symptoms of numbness and tingling of the left lower extremity were not related to his left fibula contusion.  See VA Examination Report, July 9, 2010.  As such, the Board does not find application of the diagnostic codes associated with diseases of the peripheral nerves, 38 C.F.R. § 4.124a, to be appropriate.

Rather, the Board finds that, throughout the entire applicable period since the inception of the claim, the Veteran's left fibula contusion is more appropriately evaluated based on consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 - 5263, for the knee and leg.

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability and authorizes ratings of 10 percent for mild symptomatology, 20 percent for moderate symptomatology, and 30 percent for severe symptomatology.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint and authorizes a single rating of 20 percent.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage and authorizes a single rating of 10 percent.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg and authorizes ratings from 10 to 50 percent.  Diagnostic Code 5262 addresses impairment of the tibia and fibula and authorizes ratings from 10 to 40 percent.  Finally, Diagnostic Code 5263 addresses genu recurvatum and authorizes a single rating of 10 percent.  See 38 C.F.R. § 4.71a (2011).

The Veteran was afforded a VA examination in March 2006.  At that time, he stated that he did not think that he had a scar on his left lower extremity that was secondary to his time in military service.  A scar was noted on the left upper anterior lower leg that the Veteran stated was secondary to a motor vehicle accident in 1971 or 1972.  The second scar on the upper posterior left leg was reported to be consistent with that described on the Veteran's service entrance examination in October 1966.  The VA examiner noted that the left lower leg and left knee X-rays obtained in August 1970, showed that the soft tissues were unremarkable and the knee joint was within normal limits.  Irregularity of the cortical outline of the upper shaft of the fibula, both posteriorly and laterally, was noted.  The VA examiner commented that this appeared to be periosteal proliferatica and may well have been due to an old injury.  No fracture was identified and the bony structures were intact.  The VA examiner concluded that the Veteran had sustained a contusion to the left lower leg in military service that healed with no scarring.  There were no residuals from this injury.  See VA Examination Report, March 8, 2006.

The Veteran was afforded a second VA examination in July 2010.  Upon physical examination, the VA examiner noted there was no objective evidence of deformity, angulation, loss of a bone or part of a bone, malunion, nonunion, loss of motion or a false joint in the left lower extremity.  There was no evidence of infection or tenderness to palpation.  There was no evidence of drainage, edema, effusion, painful motion, intra-articular involvement, weakness, redness, or heat.  The Veteran's gait was unremarkable and there were no functional limitations on standing or walking.  There were no callosities, breakdown, or unusual shoe-wear patterns that would indicate abnormal weight bearing.  There was no evidence of ankylosis.  There was leg-length discrepancy with shortening, but this was not considered to be secondary to a remote contusion in the upper third of the fibula.  There were no constitutional signs of bone disease, such as anemia, weight loss, fever, debility or amyloidal liver.  There was no evidence of genu recurvatum, either acquired or traumatic, and no evidence of weakness or insecurity on weight bearing.  There was no malunion of the os calcis or astralgus and no deformity of any degree, either mild, moderate, or marked.  There was no history of bone neoplasm and neurological testing was within normal limits.  The only symptoms reported by the Veteran consisted of radiating sciatic pain from his back.  The VA examiner concluded that the Veteran's complaints of numbness and tingling of the left lower extremity were not related to an injury of the fibula.  It was also noted that the Veteran's left leg scar existed prior to service.  Ultimately, it was determined that the Veteran's left fibula contusion had healed without residuals.  See VA Examination Report, July 9, 2010.

As detailed in the examination reports above, there is no medical evidence of ankylosis of the left knee, recurrent subluxation or lateral instability of the left knee, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, removal of symptomatic semilunar cartilage, flexion limited to 60 degrees or less, extension limited to 5 degrees or less, malunion or nonunion of the tibia and fibula, or genu recurvatum associated with the service-connected left leg disability that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 - 5263 (2011). 

The Board acknowledges the Veteran's statements regarding his left fibula contusion.  The Veteran contends that his left lower extremity is more disabled than the noncompensable rating he is currently assigned indicates.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected left leg is worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination that the Veteran's complaints regarding his left leg are not related to his left fibula contusion, but rather to his service-connected left lower extremity radiculopathy associated with his low back.  Further, the Veteran is not shown to have the requisite training to determine the severity level of his service-connected left fibula contusion residuals.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left leg disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Extraschedular Consideration

In evaluating the Veteran's claim for a compensable disability rating, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left fibula contusion residuals with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Conclusion

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert, supra.  The benefit of the doubt doctrine is not applicable in the instant case as the preponderance of the evidence is against a favorable decision.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for hypertension has not been received.

Entitlement to service connection for vertigo/dizziness (to include BPPV), to include as due to a service connected disability, is denied.

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure is denied.

Entitlement to service connection for a chronic left upper extremity neurological disorder, to include peripheral neuropathy and left carpal tunnel syndrome, including as secondary to herbicide exposure, is denied.

Entitlement to service connection for a chronic right upper extremity neurological disorder, to include peripheral neuropathy and right carpal tunnel syndrome, including as secondary to herbicide exposure, is denied.

Entitlement to a compensable disability rating for the service-connected residuals of a fibula contusion, upper third left leg, is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an injury to the right upper extremity, to include residuals of a shrapnel wound, and entitlement to an effective date prior to December 8, 2004, for the award of service connection for bilateral hearing loss.

As detailed above, applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

As the Veteran is the recipient of a Purple Heart Medal, he is presumed to have combat service; thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable, and his account of what occurred during combat service is presumed credible.  See 38 U.S.C.A § 1154(b) (providing in substance that in the case of veterans of combat, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary).  See 38 C.F.R. § 3.304(d) (2011). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids the Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those combat service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Residuals of a Right Upper Arm Injury

As noted in the Board's April 2010 Remand, during his September 2009 Board hearing, the Veteran stated that he injured his right arm/shoulder in the documented April 1968 combat incident involving a truck accident.  The Veteran stated that he currently had a scar on his right shoulder related to the injuries incurred in this incident.  The Veteran's service treatment records are unclear on whether the Veteran injured his left or right upper extremity in the April 1968 accident as one record indicates it was the left arm that was injured and another record indicates that it was the right arm.  However, as the incident occurred during a combat situation, the Board finds under the provisions of 38 U.S.C.A. § 1154(b) that the Veteran has established an in-service right upper extremity injury.  The Board finds that the Veteran is competent to testify that he has had a right shoulder scar since the April 1968 injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Applicable law and regulations state that VA will provide a medical examination or obtain a medical opinion where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court clarified that the third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  The Board finds, therefore, that the low threshold articulated in McLendon has been met, and that a VA examination is necessary to determine if the Veteran has a right shoulder scar, or any other right arm residuals, related to his active duty service.

Despite the fact that this issue was previously remanded in April 2010 for an examination, the July 2010 VA examination that addressed all of the remaining Board remand directives did not address this issue.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this issue must again be remanded to afford the Veteran with an appropriate examination.

Earlier Effective Date

As noted above, in March 2008, the RO issued a rating decision granting entitlement to service connection for bilateral hearing loss (assigning a noncompensable disability rating effective from December 8, 2004).  In April 2008, the Veteran submitted an NOD with the noncompensable disability rating assigned for his bilateral hearing loss as well as with the assigned effective date for this disability.  In July 2009, the RO issued an SOC pertaining only to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.  Because the filing of an NOD initiates appellate review, the claim of entitlement to an effective date prior to December 8, 2004, for the award of service connection for bilateral hearing loss, must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an appropriate expert, to determine the etiology of his current right upper extremity complaints (excluding numbness and tingling).  The Veteran's claims file must be made available to and reviewed by the VA examiner and the examination report must reflect that the VA examiner reviewed the Veteran's claim file.  

After reviewing the claims file, examining the Veteran, and conducting any necessary testing, the VA examiner should determine if the Veteran has any disability of the right upper extremity (excluding a disability causing numbness and tingling), to include a scar.  

For any disability diagnosed, to include a scar, the VA examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's current right upper extremity disability is related to his active duty service period.  For purposes of this examination, the VA examiner should presume that the Veteran injured his right upper extremity during the April 1968 accident in service.  
The VA examiner must provide a rationale for all opinions expressed.  If the VA examiner cannot respond to the questions asked without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.

2.  Issue an SOC addressing the issue of entitlement to an effective date prior to December 8, 2004, for the award of service connection for bilateral hearing loss.  The Veteran should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to that issue.  The RO/AMC is free to undertake any additional development deemed necessary with respect to that issue. 

3.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


